Citation Nr: 0103683	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran contends that he is suffering from residuals of a 
head injury sustained in-service, including concentration 
difficulties and increased feelings of anger.  In this 
regard, service medical records reveal that in July 1984, the 
veteran presented to his ship's emergency room after bumping 
his head on a bomb rack on the flight deck.  He had a 3 inch 
superficial laceration to the medial frontal forehead which 
was closed with 7 sutures.  In December 1984, the veteran 
reported lightheadedness, particularly during stressful 
situations.  Physical examination noted that the appellant 
was anxious and having trouble sleeping.  The report of an 
October 1986 separation examination was silent for any 
pertinent defects; however, the Board notes that the portion 
of the examination referable to identifying body marks or 
scars was left blank while clinical evaluation of all other 
systems was marked as normal. 

Post-service medical records include a June 1998 discharge 
summary detailing a private hospitalization for a court-
ordered evaluation and treatment.  Included within that 
report is the veteran's father's comment that the appellant 
appeared to be "more assaultive and less focused" after the 
head injury.  Although the veteran disagreed with that 
characterization of his behavior, he did indicate that he 
became more irritable following the in-service head injury.  

The veteran was afforded a VA neurological examination in 
December 1998; however, the Board finds that examination 
inadequate.  Although the examiner included a diagnosis of 
"no history of significant head injury," a psychiatric 
diagnosis was deferred, pending a psychiatric examination.  
The record includes what appears to be psychological testing 
conducted by VA medical personnel; however, there is no 
interpretation or report of results included in the record.  
As such, the Board finds a remand, to include further 
examination, is warranted. 

In addition, it appears that complete medical records may not 
have been obtained.  In statements received at the RO in 
January and February 1999, the veteran referred to treatment 
at the Manchester, New Hampshire VA Medical Center.  The 
record does not include records pertaining to such treatment, 
nor does it appear that the RO attempted to obtain any 
records.  Where evidence is in the possession of VA which has 
not been included in the record, it is the obligation of VA 
to secure such records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Thus, the records of VA treatment must be obtained 
and associated with the claims folder.  If the RO determines 
that there is no record of any VA treatment, that fact should 
be documented in the record.  

The RO denied this claim as not well grounded.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), however, eliminated any duty on the part of a 
claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPRECOP 16-92; 57 Fed. 
Reg. 49,747 (1992).  In this regard, the Board notes that VA 
examination conducted in December 1998 did not include an 
opinion as to the etiology of any residuals of a head injury.  
Such an examination must be conducted.  Therefore, for these 
reasons, a remand is required.  

Finally, the Board notes that the veteran failed to report 
for personal hearings scheduled at the RO in April 2000 and 
January 2001.  The claims folder includes copies of 
correspondence sent to the veteran notifying him of those 
hearings and envelopes marked as returned as undeliverable.  
The record also includes notations detailing the efforts 
taken by the RO to attempt to locate the veteran and verify 
his address in order to notify him of his scheduled hearings.  
The Board is aware that in the normal course of events, it is 
the burden of the veteran to keep VA apprised of his 
whereabouts.  "If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As such, it 
appears that every effort has been made to provide an 
opportunity for the veteran to appear and present testimony 
on his behalf.  The Board therefore finds that additional 
attempts to afford the veteran a hearing are not necessary 
unless he so requests, and unless he provides reasonable 
assurances that he will actually appear.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
complaints referable to residuals of a 
head injury since service.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of any current disability 
attributable to the head injury in 
service.  All indicated testing in this 
regard should be performed.  The examiner 
should elicit a complete medical history 
from the veteran and review the entire 
claims folder.  The examiner is request 
to identify specific diagnoses pertaining 
to all pathology involving the veteran's 
head injury in service.  Based on the 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that a relationship exists between any 
currently diagnosed head injury residual, 
including residuals of a forehead 
laceration, and the veteran's military 
service.  A complete rationale for all 
opinions expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should review the 
veteran's claim on the merits.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


